UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 333-165406 Frozen Food Gift Group, Inc. (Exact name of registrant as specified in its charter) Delaware 27-1668227 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 7825 Fay Avenue, Suite 200, La Jolla, CA 92037 (Address of Principal Executive Office) (Zip Code) 888-530-3738 (Registrant’s telephone number, including area code) With Copies to: Gary L. Blum Law Offices of Gary L. Blum 3278 Wilshire Boulevard, Suite 603 Los Angeles, CA 90010 (213) 381-7450 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smallerreporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of June 30, 2012, there were 129,017,612 shares of the Registrant's common stock, $.00001 par value outstanding. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Frozen Food Gift Group, Inc. d/b/a Sendascoop.com (A Development Stage Company) Condensed Balance Sheets June 30, 2012 and December 31, 2011 June 30, December 31, 2011 (Unaudited) ASSETS Current Assets: Cash $ $ Cash - restricted - - Accounts receivable, net - - Prepaid expenses Inventory - - Total current assets Furniture and equipment, net Security deposits - $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Customer deposits Loans payable - stockholders Convertible not payable - stockholder - net of unamortized discount - Loans payable - other Total current liabilities Non-current Liabilities Derivative liability - Total non-current liabilities - Stockholders' Equity: Common stock, $0.00001 par value; 20,000,000,000 shares authorized, 129,017,612 and 112,426,666 shares issued and outstanding, respectively Additional paid in capital Subscription receivable ) - Deficit accumulated during development stage ) $ $ See accompanying notes to unaudited condensed financial statements. 2 Frozen Food Gift Group, Inc. d/b/a Sendascoop.com (A Development Stage Company) Condensed Statements of Operations For the Six Months Ended June 30, 2012 and 2011, and for the Period From January 2, 2009 (Inception) to June 30, 2012 (Unaudited) From January 2, 2009 (Inception) to June 30, For the Three Months Ended June 30, For the Six Months Ended June 30, Revenue $ $
